significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul et ja tar this letter is in response to your request with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 for the plan_year commencing date revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer based upon the information submitted we have determined that contributions amounting to a which were made for the plan_year commencing date may be considered as disallowed to the extent that they are not deductible solely for the purpose of applying revrul_91_4 1991_1_cb_57 therefore the return of contributions not exceeding would not adversely affect the qualified status of the plan provided this reversion occurs no later than one year from the date of this letter however if it is not returned by your tax filing_date including extensions filed for and granted the tax under sec_4972 would apply in granting this approval we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year commencing date a copy of this letter must be attached to the schedule b actuarial information hence a copy of this letter should be provided to the enrolled_actuary servicing the plan we have sent a copy of this letter to the manager ep classification in manager ep compliance unit in ‘ pursuant to a power_of_attorney on file in this office this matter please contact and to your authorized representative if you require further assistance in _ to the sincerely yours donna m prestia manager employee_plans actuarial group
